MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                         FILED
this Memorandum Decision shall not be                                    Feb 28 2019, 11:01 am
regarded as precedent or cited before any                                      CLERK
court except for the purpose of establishing                               Indiana Supreme Court
                                                                              Court of Appeals
the defense of res judicata, collateral                                         and Tax Court


estoppel, or the law of the case.


APPELLANT PRO SE
Douglas G. Opdycke
Bonita Springs, Florida



                                           IN THE
    COURT OF APPEALS OF INDIANA

In Re:                                                   February 28, 2019

The Estate of Helen L. Opdycke                           Court of Appeals Case No.
                                                         18A-ES-2236
                                                         Appeal from the DeKalb Circuit
                                                         Court
                                                         The Honorable Kirk D. Carpenter,
                                                         Judge
                                                         Trial Court Cause No.
                                                         17C01-9002-ES-15




Brown, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-ES-2236 | February 28, 2019                  Page 1 of 5
[1]   Douglas G. Opdycke (“Opdycke”), pro se, appeals the trial court’s order

      denying his petition to reopen the estate of Helen Opdycke. We dismiss.


                                      Facts and Procedural History

[2]   In February 1990, the trial court appointed Jana L. Hughes as personal

      representative for the estate of Helen Opdycke (the “Estate”) and authorized

      unsupervised administration of the Estate. In January 1993, Opdycke filed an

      Application and Petition for Information on the Estate. He filed multiple

      objections and petitions including objections to the closing statement and final

      accounting and a motion to vacate judgment based on newly discovered

      evidence and fraud. A chronological case summary (“CCS”) entry dated

      November 1994 indicates that the estate administration proceedings were

      completed and closed on March 29, 1994. The CCS contains entries dated

      January and February 1995 indicating that this Court dismissed an appeal in

      this case. Opdycke continued to file motions and petitions in 1995 and 1996.

      A CCS entry dated September 6, 1996, indicates that Opdycke filed a petition to

      revoke probate and an independent action to vacate judgment by extrinsic

      fraud, which the trial court denied.


[3]   In September 2016, Opdycke filed a Petition to Reopen Estate, and the trial

      court denied the petition. On August 9, 2018, he filed another Petition to

      Reopen Estate. On August 14, 2018, the trial court entered an order denying

      Opdycke’s petition. The court’s order states:




      Court of Appeals of Indiana | Memorandum Decision 18A-ES-2236 | February 28, 2019   Page 2 of 5
              1. On August 9, 2018, Douglas Opdycke again filed a Petition to
              Reopen Estate based upon the same allegations he has made
              several times in the past.

              2. The Court now denies this latest Petition on the same grounds
              the Court used to deny the last Petition on September 8, 2016[, a]
              copy of which is attached hereto and made a part hereof.

              3. Douglas Opdycke’s actions are repetitive, as the Court has
              communicated with him several times on these very same points.

              4. The Court now Orders Douglas Opdycke to not file anymore
              motions or petitions on these issues or the Court may consider
              holding him in contempt of court and issue appropriate
              enforcement orders.


      Appellant’s Appendix Volume II at 10.


                                                   Discussion

[4]   Although Opdycke is proceeding pro se, such litigants are held to the same

      standard as trained attorneys and are afforded no inherent leniency simply by

      virtue of being self-represented. Zavodnik v. Harper, 17 N.E.3d 259, 266 (Ind.

      2014) (citing Matter of G.P., 4 N.E.3d 1158 (Ind. 2014)). This Court will “not

      become an advocate for a party, or address arguments that are inappropriate or

      too poorly developed or expressed to be understood.” Basic v. Amouri, 58
N.E.3d 980, 984 (Ind. Ct. App. 2016), reh’g denied.


[5]   In the Statement of Issues, Opdycke alleges that two DeKalb County public

      officials and at least two DeKalb County law firms conducted a fraud on the

      court. In his argument section, Opdycke asserts that Hughes and the DeKalb

      County Assessor’s Representative had no business to conduct in Helen’s safe

      Court of Appeals of Indiana | Memorandum Decision 18A-ES-2236 | February 28, 2019   Page 3 of 5
      deposit box two days after she passed away and six days before her will was

      delivered to the court. He appears to assert that different typewriters were used

      to type Helen’s will. He contends that a reasonable observer could believe that

      the attorney who submitted the will to the court knowingly submitted

      fraudulent documents to the court. He also mentions judicial disqualification

      and fraud on the court and requests that Dorothy Leins, the assessor, David

      Kruse, an attorney, the Grimm Law Firm, Judge Paul Cherry, and the DeKalb

      County Government each pay him $1,000,000.


[6]   At the end of his argument section, Opdycke cites Ind. Trial Rule 60(B), which

      provides:


              Mistake--Excusable Neglect--Newly Discovered Evidence--
              Fraud, etc. On motion and upon such terms as are just the court
              may relieve a party or his legal representative from a judgment,
              including a judgment by default, for the following reasons:

                       (1) mistake, surprise, or excusable neglect;

                       (2) any ground for a motion to correct error, including
                       without limitation newly discovered evidence, which by
                       due diligence could not have been discovered in time to
                       move for a motion to correct errors under Rule 59;

                       (3) fraud (whether heretofore denominated intrinsic or
                       extrinsic), misrepresentation, or other misconduct of an
                       adverse party;

                                                    *****

                       (6) the judgment is void;

                                                    *****


      Court of Appeals of Indiana | Memorandum Decision 18A-ES-2236 | February 28, 2019   Page 4 of 5
                       (8) any reason justifying relief from the operation of the
                       judgment, other than those reasons set forth in sub-
                       paragraphs (1), (2), (3), and (4).

              The motion shall be filed within a reasonable time for reasons
              (5), (6), (7), and (8), and not more than one year after the
              judgment, order or proceeding was entered or taken for reasons
              (1), (2), (3), and (4). A movant filing a motion for reasons (1),
              (2), (3), (4), and (8) must allege a meritorious claim or defense.
              A motion under this subdivision (B) does not affect the finality of
              a judgment or suspend its operation. This rule does not limit the
              power of a court to entertain an independent action to relieve a
              party from a judgment, order or proceeding or for fraud upon the
              court.


[7]   The record reveals that Opdycke alleged fraud in 1994, 1995, and 1996. We

      also observe that, prior to filing his petition to reopen the Estate in August

      2018, Opdycke filed a petition to reopen the Estate and the court dismissed that

      petition in August 2016. Opdycke does not develop a cogent argument with

      respect to Trial Rule 60(B) or his other assertions, and we conclude that he has

      waived his arguments. See Loomis v. Ameritech Corp., 764 N.E.2d 658, 668 (Ind.

      Ct. App. 2002) (holding argument waived for failure to cite authority or provide

      cogent argument), reh’g denied, trans. denied.


                                                   Conclusion

[8]   For the foregoing reasons, we dismiss Opdycke’s appeal.


[9]   Dismissed.


      Bailey, J., and Bradford, J., concur.


      Court of Appeals of Indiana | Memorandum Decision 18A-ES-2236 | February 28, 2019   Page 5 of 5